Case 8:15-cv-02034-JVS-JCG Document 790 Filed 03/28/19 Page 1 of 1 Page ID #:64058

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 15-2034 JBS (JCGx)                                               Date   March 28, 2019
 Title             Natural-Immunogenics Corp. v. Newport Trial Group, et al.



 Present: The                    James V. Selna
 Honorable
           Lisa Bredahl/Rolls Royce Paschal                                            Not Present
                         Deputy Clerk                                                 Court Reporter
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                          Not Present                                                  Not Present

 Proceedings:           (IN CHAMBERS) Minute Order Regarding Motion to Exclude Expert Opinion,
                        Report, and Testimony of Defendants’ Expert Witness David Queen

     Presently pending before the Court is Plaintiff Natural-Immunogenics Corp.’s
(“NIC”) motion to exclude the testimony of defense expert David Queen, Esq. (“Queen
Motion”). Docket No. 674.

       On February 28, 2019, the Court granted NIC’s motion to strike the affirmative
defense of unclean hands. Docket No. 784. The parties are ordered to file briefs of no
more than five pages within seven days addressing whether the Court’s unclean hands
ruling moots in whole or in part the Queen Motion.

                    IT IS SO ORDERED.

                                                                                                        :        0

                                                               Initials of Preparer         lmb/rrp




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                      Page 1 of 1
